         Case 1:20-cr-00278-TNM Document 12 Filed 01/25/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 1:20-cr-00278-TNM
               v.                            :
                                             :
KEITH BERMAN                                 :
                                             :
                      Defendant.             :


                          RULE 12.4 DISCLOSURE STATEMENT

       The United States of America, by and through its undersigned counsel, states that Decision

Diagnostics Corp. is an organizational victim of the criminal activity alleged in the indictment in

the above-captioned matter.      Based on the government’s investigation to date, Decision

Diagnostics Corp. does not have a parent corporation and there is no publicly held corporation that

owns 10% or more of Decision Diagnostics Corp.’s stock.

                                             Respectfully submitted,

                                             DANIEL S. KAHN
                                             Acting Chief, Fraud Section
                                             Criminal Division

                                      By:    /s/ Christopher Fenton
                                             Christopher Fenton
                                             Trial Attorney
                                             Jacob Foster
                                             Assistant Chief
                                             Justin Weitz
                                             Principal Assistant Deputy Chief
                                             Fraud Section, Criminal Division
                                             United States Department of Justice
                                             1400 New York Ave. NW
                                             Washington, DC 20005
                                             (202) 320-0539
                                             christopher.fenton@usdoj.gov
          Case 1:20-cr-00278-TNM Document 12 Filed 01/25/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I certify that on January 25, 2021, I filed a true and correct copy of the foregoing with the
Clerk of Court via ECF, and that I separately provided a copy of the filing via email to counsel
for the defendant in this action.

                                                     /s/ Christopher Fenton
                                              Trial Attorney, U.S. Department of Justice
